December 20 2011


                                          DA 11-0409

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2011 MT 318N



IN THE MATTER OF:

J.P.M.,

         A Youth in Need of Care.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DN 09-051(C)
                        Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Elizabeth Thomas, Attorney at Law, Missoula, Montana

                 For Appellee:

                        Steve Bullock, Montana Attorney General; Mark W. Mattioli, Assistant
                        Attorney General, Helena, Montana

                        Ed Corrigan, Flathead County Attorney; Katie Schulz, Deputy County
                        Attorney, Kalispell, Montana


                                                    Submitted on Briefs: November 23, 2011

                                                               Decided: December 20, 2011




Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1      Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2      Mother appeals the District Court’s order terminating her parental rights. We affirm.

¶3      The Department of Public Health and Human Services (the Department) filed its

initial petition for emergency protective services and temporary investigative authority

following mother’s arrest on a felony warrant for writing bad checks. J.P.M. was 11 years

old at the time. The Department contended that J.P.M. was being neglected. The

Department based this contention on reports that it received, dating back to 2008, that mother

had been slapping J.P.M. in the face and hitting him. J.P.M. eventually ran away after being

exposed to domestic violence between mother and her boyfriend. J.P.M. began showing up

at school dirty, wearing soiled clothes, and smelling bad. He also had been suspended from

school for an assault.

¶4      J.P.M. was in foster care by the time the Department petitioned for temporary legal

custody in September 2009. Mother stipulated to temporary investigative authority and

temporary legal custody by the Department. The parties eventually agreed to a treatment

plan.

¶5      The treatment program focused on family therapy that allowed mother to learn how to

parent J.P.M. effectively. Mother failed in complying with the plan. She continued in an
                                              2
abusive relationship with her boyfriend despite an order from the court. The boyfriend beat

her several times in J.P.M.’s presence. The boyfriend continued to live with mother and

J.P.M. despite the court’s order. J.P.M. told social workers that mother had urged him to lie

about the boyfriend living with them.

¶6     The Department eventually allowed mother to have a six-week trial home visitation

with J.P.M. This venture failed. Mother’s family counselor kicked her out of treatment.

Among other matters, mother had failed to attend drug and alcohol testing sessions. The

Department finally sought to terminate mother’s parental rights based on her failure to

comply with the treatment plan. J.P.M. had been living in foster care for 19 of the previous

22 months at the time of the termination hearing.

¶7     The District Court found that mother did not demonstrate the abilities to provide

J.P.M. with a safe and stable living environment. The court based its finding on the fact that

mother had lived with her boyfriend from January 2010 through April 2010 despite a court

order prohibiting this living arrangement. The court further cited the fact that mother had

lied to J.P.M. and the Department, mother had encouraged J.P.M. to lie, mother had been

convicted of a DUI in September 2010, and the mother had been involved in a domestic

violence incident in March 2011. The court further cited the requirement that it give primary

consideration to the emotional needs of J.P.M. These needs include his health, a safe

childhood, and a stable and permanent environment. The court terminated mother’s parental

rights. Mother appeals.



                                              3
¶8     Mother argues on appeal that she was making progress in complying with her

treatment plan. She further contends that the court had options, short of termination, that

would have provided for the needs of J.P.M. We review for an abuse of discretion a district

court’s termination of parental rights. In re I.B., 2011 MT 82, ¶ 18, 360 Mont. 132, 255 P.3d
56. We have determined to decide this case pursuant to Section I, Paragraph 3(d), of our

1996 Internal Operating Rules, as amended in 2006, that provides for memorandum

opinions. It is manifest on the face of the briefs and record before us that the District Court

did not abuse its discretion in terminating mother’s parental rights.

¶9     Affirmed.

                                                   /S/ BRIAN MORRIS


We Concur:


/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JAMES C. NELSON




                                              4